Case 1:17-cv-04869-FB-LB Document 81 Filed 10/29/18 Page 1 of 1 PageID #: 1959

                      THE LAW OFFICE OF SHAWN SHEARER, P.C.
                              3839 McKINNEY AVENUE, SUITE 155-254
                                      DALLAS, TEXAS 75204
                                     OFFICE: (972) 803-4499
                                   SHAWN@SHEARERLAW.PRO
                                         October 29, 2018
Via ECF
Honorable Lois Bloom, U.S.M.J.
U.S. District Court for the Eastern District of New York
22 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Steven Barger v. First Data Corporation et al., Civil Case No. 1:17-cv-4869
               Initial Response to ECF No. 80
Dear Judge Bloom:
        Depositions of both parties’ expert witnesses are scheduled for October 30, 2018.
Completion of discovery in Barger v. First Data, is imminent. Defense counsel is aware that I
am traveling today. Yet they chose today, October 29, 2018, to file a letter requesting a show-
cause status conference. [ECF No. 80] This letter is 13 pages long and contains 34 pages of
exhibits. I intend to complete expert depositions tomorrow, travel home, and respond fully and
completely to the baseless letter [ECF No.80]. I will do so by November 3, 2018. As I have
repeatedly told defense counsel, Plaintiff intends to complete discovery timely.

         My initial reaction to ECF No. 80 is confusion. Defense counsel seems intent on using
the discovery period extended to them in Barger v. First Data to muddle issues between this case
and the Julie Kelly v. First Data case in Ohio. Ms. Kelly’s claims against First Data are still
pending before the Ohio Civil Rights Commission. Ms. Kelly’s non-party deposition in Barger v.
First Data, for which she appeared pro se, lasted five hours. Defense counsel spent less than an
hour on topics related to Barger v. First Data. There is no legal justification for Ms. Kelly’s yet
to be filed case in the Southern District of Ohio to be brought before this Court. This Court’s
time should not be spent on matters currently before the Ohio Civil Rights Commission. The
focus must remain on completing discovery in Barger v. First Data and moving towards trial.

         Defendants are at the end of discovery, again, conflating matters in remote jurisdictions
to obtain further extensions of time in this very simple FMLA/ADA case. Ms. Kelly was on
Defendants 26(a) disclosure from the beginning, yet no effort was made to begin to seek the
testimony of a witness they know is beyond this Courts immediate jurisdiction until months into
this process. This ruse is obvious. All of the issues within Mr. Eidelman’s letter to Your Honor
[ECF 80] could have, and still can, be resolved simply by Mr. Eidelman and Saul Ewing
answering the questions raised in my initial, private, communications to them requesting
information about access to the Kelly deposition, wherein I asked them to “please work with
me.”

       A full and complete response to ECF 80 will be filed this week.

                                      Very truly yours,
                                      /s/ Shawn Shearer
                                      Shawn Shearer
                                      Counsel for the Plaintiff
